Citation Nr: 0804047	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date earlier than May 26, 2004, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder.

REPRESENTATIVE

Appellant represented by: Richard Perry, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1967 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

Prior to the promulgation of a decision by the Board, the 
veteran in writing withdrew his appeal of a rating decision 
by the RO, dated in September 2004, for an effective date 
earlier than May 26, 2004, for the grant of a 100 percent 
rating for post-traumatic stress disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of a 
rating decision by the RO, dated in September 2004, for an 
effective date earlier than May 26, 2004, for the grant of a 
100 percent rating for post-traumatic stress disorder, have 
been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal of the 
appeal may be made by the appellant.  38 C.F.R. §§ 20.202, 
20.204.



By a rating decision, dated in September 2004, the RO 
increased the veteran's disability rating for post-traumatic 
stress disorder from 30 percent to 100 percent, effective May 
26, 2004.  The veteran disagreed with the effective date of 
the rating, and perfected an appeal for an effective date 
earlier than May 26, 2004.   


In a written statement, dated in December 2007, the veteran 
withdrew his appeal stating that he was content with the 
September 2004 rating decision.

In light of the above, the regulatory requirements for 
withdrawal of the appeal of the rating decision by the RO, 
dated in September 2004, have been met, and the Board does 
not have jurisdiction to review the appeal of the rating 
decision by the RO, which granted an effective date of May 
26, 2004, for the grant of a 100 percent rating for post-
traumatic stress disorder.


ORDER

The appeal of the September 2004 rating decision by the RO 
for an effective date earlier than May 26, 2004, for the 
grant of a 100 percent rating for post-traumatic stress 
disorder is dismissed. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


